PER CURIAM.
The State Attorneys for the Eleventh and Seventeenth Judicial Circuits filed an emergency petition to amend Florida Rule of Criminal Procedure 3.191.1 We have *693jurisdiction pursuant to article V, section 2(a) of the Florida Constitution.
The State Attorneys propose that subdivision (b) of Rule of Criminal Procedure 3.191 be amended to require all demands for speedy trial be specifically entitled “Demand for Speedy Trial.” They also propose that subdivision (b)(1) of the rule be amended to make the defendant who files such demand, rather than the court, responsible for insuring that a calendar call be held to schedule the trial date.
The proposed amendments were forwarded to the Criminal Rules Procedure Committee for special consideration and recommendation pursuant to Rule of Judicial Administration 2.130(f). The rules committee recommends that rule 3.191(b) be amended to require the pleading to be entitled “Demand for Speedy Trial.” The rules committee rejected the proposed change to subdivision (b)(1), and the Board of Governors unanimously concurred with the committee’s conclusion.
After consideration of the petition to amend rule 3.191 and the recommendation of the rules committee, we reject the proposed amendment to subdivision (b)(1) but amend subdivision (b) of rule 3.191 to read as follows:
(b) Speedy Trial upon Demand. Except as otherwise provided by this rule and subject to the limitations imposed under subdivisions (e) and (g), every person charged with a crime by indictment or information shall have the right to demand a trial within 60 days, by filing with the court having jurisdiction and serving on the state attorney a pleading entitled “Ddemand for speedy tTrial.”
New language is indicated by underscoring; deletions are indicated by struck-through type. The amendment shall become effective July 1, 1993, at 12:01 a.m.
It is so ordered.
BARKETT, C.J., and McDONALD, SHAW, GRIMES, KOGAN and HARDING, JJ., concur.
OVERTON, J., dissents with an opinion.

. All references to Florida Rule of Criminal Procedure 3.191 are to the rule as recently *693amended in In re: Amendments to the Florida Rules of Criminal Procedure, 606 So.2d 227 (Fla.1992).